People v Landa (2020 NY Slip Op 00071)





People v Landa


2020 NY Slip Op 00071


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Oing, JJ.


10738 99026/18

[*1] The People of the State of New York,	 Respondent,
vOkami Landa, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Christopher Michael Pederson of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about August 31, 2018, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People demonstrated by clear and convincing evidence aggravating factors that correlate with a risk of reoffense to justify the court's upward departure (see People v Gillotti, 23 NY3d 841, 861-862 [2014]). The evidence establishes, among other things, that defendant was in possession of numerous videos and images of child pornography, and that he had spliced preferred content onto a compilation DVD for masturbatory purposes. In addition, the evaluating psychiatrist found that defendant will continue to possess cognitive distortions that present a moderate risk for seeking child pornography in the future.
The mitigating factors cited by defendant have already been accounted for in the risk assessment instrument, or are outweighed by the seriousness of defendant's conduct (see People v Ryan, 157 AD3d 463 [1st Dept 2018], lv denied 31 NY3d 904 [2018]; People v Velasquez, 143 AD3d 583 [1st Dept 2016], lv denied 28 NY3d 914 [2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK